

115 HR 208 IH: Ensuring Health Care Opportunities Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 208IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo waive the essential health benefits requirements for certain States.
	
 1.Short titleThis Act may be cited as the Ensuring Health Care Opportunities Act. 2.Waiver of essential health benefits requirements (a)In generalIn the case of a State in which the applicable State authority (as defined in section 2791(d)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(d)(1))) certifies to the Secretary of Health and Human Services that, with respect to at least one county (or, in the case of a State that does not have counties, equivalent municipality), only one health insurance issuer offers coverage in the individual market for a plan year, the following shall not apply to health plans in such State for such plan year:
 (1)The requirement under section 1301(a)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18021(a)(1)) that, to be a qualified health plan eligible to be offered through an Exchange in the State, such plan provide the essential health benefits package described in section 1302(a) of such Act (42 U.S.C. 18022(a)).
 (2)The requirement under section 2707(a) of the Public Health Service Act (42 U.S.C. 300gg–6(a)) that health insurance coverage offered in the individual or small group market in the State includes the essential health benefits package required under section 1302(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(a)).
 (b)State certificationTo be eligible for a waiver under subsection (a), a State shall make the certification described in subsection (a) not later than—
 (1)90 days after the date of enactment of this Act, in the case of a State in which, on the date of enactment of this Act, at least one county in the State (or, in the case of a State that does not have counties, equivalent municipality), only one health insurance issuer offers coverage in the individual market for the plan year in effect on such date of enactment; and
 (2)90 days after the applicable State authority (as defined in section 2791(d)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(d)(1))) first discovers, or reasonably should discover, that, in at least one county in the State (or, in the case of a State that does not have counties, equivalent municipality), only one health insurance issuer offers in the current plan year, or will offer in a future plan year, coverage in the individual market for the current plan year or a future plan year, as applicable, in the case of a State not described in paragraph (1).
 (c)Term of waiverA waiver under this section may extend over a period of not more than 5 years, provided that the State continues to meet the criteria for eligibility for the waiver under subsection (a). A State that continues to meet such criteria for more than 5 years may recertify under subsection (a) every 5 years.
 (d)Plans offering essential health benefitsNothing in this Act prevents a health insurance issuer from offering in a State to which a waiver under subsection (a) applies health insurance coverage that includes the essential health benefits package described in section 1302(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(a)).
			